            Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 1 of 14 Pageid#: 549




                                                  IN THE UNITED STATES DISTRICT COURT
                                                      WESTERN DISTRICT OF VIRGINIA
                                                           ROANOKE DIVISION

                   NAUTILUS INSURANCE COMPANY,                      )
                   as subrogee of ELECTRO FINISHING,                )
                   INC.,                                            )
                                      Plaintiff,                    )
                                                                    )     Civil Action No.: 7:19-cv-380
                   v.                                               )
                                                                    )
                   APPALACHIAN POWER COMPANY,                       )
                                                                    )
                                      Defendant.                    )


                   BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR,
                     ALTERNATIVELY, TO DISMISS PLAINTIFF’S CLAIMS AS A SANCTION FOR
                                         SPOLIATION OF EVIDENCE

                                                             BACKGROUND

                            In this subrogation case the plaintiff, Nautilus Insurance Company (“Nautilus”), has sued

                   Appalachian Power Company d/b/a/ American Electric Power (“Appalachian”) claiming that

                   Appalachian’s electrical conductor somehow caused a fire which occurred on June 3, 2018, and

                   which damaged a building in Wythe County owned by plaintiff’s insured. The Complaint alleges

                   negligence and breach of contract. However, Nautilus has no admissible evidence to support

                   either cause of action.

                            In connection with the negligence claim, Nautilus has not disclosed any expert witness

                   who will opine that Appalachian violated any applicable provision of the National Electrical

                   Safety Code, the recognized industry standard which the Supreme Court of Virginia has held to

                   govern the construction, installation and maintenance of overhead electrical conductors.

WOODS ROGERS PLC   Similarly, Nautilus has not identified any fact witness who is claimed to have seen
ATTORNEYS AT LAW


                   Appalachian’s electrical conductor in contact with the roof of the building at any time before the




                   {2670863-1, 102967-00120-01}
            Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 2 of 14 Pageid#: 550




                   fire occurred, or who claims to have reported any unusual or unsafe condition to Appalachian at

                   any time prior to the fire. Nautilus also has failed to identify any provision of any contract or

                   agreement that would support its breach of contract claim.

                            Nautilus, instead, bases its entire case on the expert opinion of its fire cause and origin

                   expert, John Moore. Appalachian has moved to exclude any testimony from Mr. Moore under

                   Federal Rule of Evidence 7021 and it incorporates its brief in support of that motion by

                   reference.2 Absent Mr. Moore’s testimony, Nautilus cannot prove either negligence or proximate

                   causation.

                            Finally, as detailed in Appalachian’s brief in support of its motion to exclude Mr. Moore,

                   Nautilus allowed the building to be razed before putting Appalachian on notice of the claim, and

                   Appalachian’s cause and origin expert was therefore unable to conduct an independent

                   examination. Combined with the failure of its expert, Mr. Moore, to preserve any evidence or to

                   provide any adequate documentation of his investigation, this spoliation of evidence provides an

                   independent basis for dismissal of all of Nautilus’ claims. At a minimum, this spoliation should

                   preclude any effort by Nautilus to invoke the doctrine of res ipsa loquitor to attempt to salvage

                   its claim.

                                                                     ARGUMENT

                            I.        NAUTILUS HAS FAILED TO COME FORWARD WITH ANY
                                      ADMISSIBLE EVIDENCE TO SUPPORT ITS CLAIMS.



                   1
                    ECF Nos. 35 & 36.
                   2
                    The facts set forth in Appalachian’s brief in support of its motion to exclude Mr. Moore’s testimony (ECF No. 36)
                   are undisputed with one exception: Mr. Moore has claimed he told the building owner, Mr. Litz, that he needed to
WOODS ROGERS PLC
                   preserve the fire scene until Nautilus instructed him that he could demolish the building. Deposition of John Moore,
ATTORNEYS AT LAW   October 7, 2020 at p. 49 (hereinafter “Moore Dep. at ___”), previously filed as ECF 36-1. Mr. Litz claims that no
                   one ever told him that he needed to preserve the fire scene or preserve any evidence. Deposition of Timothy Litz,
                   September 29, 2020 at pp. 27-30 (hereinafter “Litz Dep. at ___”), previously filed as ECF 36-3. Appalachian
                   submits that this factual dispute is not material for purposes of its summary judgment motion.


                   {2670863-1, 102967-00120-01}                             2
            Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 3 of 14 Pageid#: 551




                                      A.          Absent Mr. Moore’s Testimony, Nautilus Has No Evidence
                                                  From Which a Jury Could Find Appalachian Breached Any
                                                  Duty, or That Any Act or Omission by Appalachian Was a
                                                  Proximate Cause of the Claimed Damages.

                            Under controlling Virginia law,

                                      In order to recover, the plaintiff must do more than merely prove
                                      he has suffered a loss. He must prove a wrong, the cause thereof,
                                      and trace it to the defendant. The burden of this proof rests upon
                                      the plaintiff. It is incumbent upon him to show how and why the
                                      fire occurred, – some fact or facts by which the cause can be
                                      determined by the jury, and not left entirely to conjecture, guess or
                                      random judgment. He is required to prove by a preponderance of
                                      the evidence that the fire was caused by some agency for which the
                                      defendant was responsible. It is not sufficient that the evidence
                                      show a possibility, or even a mere probability, that the fire was
                                      caused in the manner charged. It must be based upon facts proved,
                                      or regarded as proved.

                   Barnett v. Virginia Pub. Serv. Co., 169 Va. 329, 341–42 (1937).

                            Here, if Mr. Moore’s opinions are deemed inadmissible, then Nautilus has no evidence

                   whatsoever of any breach of duty by Appalachian. Nautilus has not designated any expert

                   witness who will testify that Appalachian violated any applicable Code or that it was guilty of

                   any negligent act or omission. Mr. Moore offers no opinion that there was any defect or

                   deficiency in Appalachian’s facilities or equipment (and he would not be qualified to do so in

                   any event.) No fact witness reported seeing Appalachian’s electrical conductor in contact with

                   the metal roof of the building prior to the fire, and no one reported any electrical issue to

                   Appalachian prior to the fire. The entire claim therefore rests on Mr. Moore’s unsupported (and

                   inadmissible) opinion that Appalachian’s electrical conductor somehow sagged and was in

                   contact with the metal roof of the building for some unknown period of time, creating an

WOODS ROGERS PLC   electrical fault that caused the fire. Absent that testimony, there is no evidence from which a jury
ATTORNEYS AT LAW


                   could conceivably find any breach of duty by Appalachian.



                   {2670863-1, 102967-00120-01}                        3
            Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 4 of 14 Pageid#: 552




                             Nautilus likewise has no evidence of proximate causation aside from Mr. Moore’s

                   unsupported opinions. Because Mr. Moore’s opinions as to the cause of the fire are inadmissible,

                   Nautilus simply cannot make out a prima facie case of negligence. Blue Ridge Service Corp. v.

                   Saxon Shoes, Inc., 271 Va. 206, 218 (2006) (because testimony of plaintiff’s fire cause and

                   origin expert was speculative and inadmissible, and plaintiff had no other evidence as to the

                   cause of the fire, case should not have been submitted to the jury).

                                      B.          Nautilus Has No Evidence to Support its Negligence Claim.

                                                  1.    Nautilus Has No Evidence of Any Defect or Deficiency
                                                        in Appalachian’s Facilities or Equipment, or That
                                                        Appalachian Had Notice of Any Potentially Hazardous
                                                        Condition.

                             As the Supreme Court of Virginia has recognized, the height and location of

                   Appalachian’s electrical conductors, and the design and installation of its facilities, is determined

                   by the applicable provisions of the National Electrical Safety Code E.g., Virginia Elec. & Power

                   Co. v. McCleese, 206 Va. 127, 131 (1965); see Kelly v. Virginia Elec. & Power Co., 238 Va. 32,

                   36 (1989). Here, Nautilus failed to disclose any expert witness who is prepared to testify that

                   Appalachian violated the National Electrical Safety Code, or that it violated any legal standard or

                   duty or was negligent in any way with regard to the construction, maintenance or inspection of

                   its electrical facilities and equipment.

                             Even if the Court were to permit Mr. Moore to testify, he specifically stated in his

                   deposition that he did not believe that there was any failure in Appalachian’s facilities or

                   equipment and he would not – or could not – opine that there was any defect or deficiency in

                   Appalachian’s facilities or equipment.3
WOODS ROGERS PLC
ATTORNEYS AT LAW




                   3
                       Moore Dep. at 37-38.

                   {2670863-1, 102967-00120-01}                          4
            Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 5 of 14 Pageid#: 553




                              Absent expert evidence of such a violation, Nautilus would need to show that

                   Appalachian had actual or constructive knowledge that its conductor was sagging against the

                   roof of the building as alleged. Andrews v. Appalachian Elec. Power Co., 192 Va. 150, 156

                   (1951) (“Where the defect or dangerous condition causing the injury does not arise from the

                   negligence of the power company its liability turns on whether it knew, or by the exercise of

                   reasonable diligence should have known, of the situation in time to have avoided the injury.”);

                   Trimyer v. Norfolk Tallow Co., 192 Va. 776, 785 (1951) (explaining that “the dividing line

                   between liability and non-liability” is “the existence or non-existence of facts and circumstances

                   which show actual or imputable knowledge of the danger” on the part of the utility). Here,

                   Nautilus has not identified any fact witness who claims to have seen Appalachian’s electrical

                   conductor sagging against the metal roof, or who claims to have reported any unusual or

                   hazardous condition to Appalachian at any time prior to the fire. Mr. Moore testified not only

                   that he had no idea how long the electrical conductor was supposedly in contact with the roof of

                   the building prior to the fire, but that no one knows how long it was supposedly sagging against

                   the roof.4 Nautilus, accordingly, has no evidence from which a jury could conclude that

                   Appalachian was negligent.

                                                  2.   The Doctrine of Res Ipsa Loquitur Should Not Apply.

                              The doctrine of res ipsa loquitur should not apply in this case to save plaintiff’s claim.

                   Appalachian recognizes that the doctrine of res ipsa loquitur has been applied against electrical

                   utility companies on the theory that “proof that an injury has resulted from contact with a highly-

                   charged wire which is under the exclusive operation and control of the [utility] and is out of its

WOODS ROGERS PLC   proper place, raises a prima facie presumption that the [utility] was negligent.” Andrews, 192 Va.
ATTORNEYS AT LAW




                   4
                       Moore Dep. at 38.

                   {2670863-1, 102967-00120-01}                         5
            Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 6 of 14 Pageid#: 554




                   at 155. However, in all of the cases applying this doctrine there was fact witness testimony that

                   the electrical conductor had sagged or fallen on or near the ground for some period of time prior

                   to the injury. Andrews, 192 Va. at 158; Appalachian Power Co. v. Hale, 133 Va. 416, 419–20

                   (1922); Norfolk Ry. & Light Co. v. Spratley, 103 Va. 379, 380–81 (1905). None invoked the

                   doctrine based solely on the basis of an expert’s opinion that the electrical conductor caused the

                   injury.

                             Additionally, all of those cases involved injury from high-voltage overhead distribution

                   lines with regard to which the electrical utility owes a high degree of care. Appalachian Power

                   Co. v. Hale, 133 Va. at 424. The doctrine should not apply here where the case involves a low-

                   voltage electrical service drop.5 See Brashear v. Puget Sound Power & Light Co., 100 Wash.2d

                   204, 211, 667 P.2d 78, 81–82 (Wash. 1983) (“Our prior cases have restricted the highest degree

                   of care standard to high voltage cases for good reason. In high voltage cases, the risk of death is

                   so great that the utilities are obligated to exercise the utmost care. Requiring an equally high

                   standard in low voltage cases simply is not justified by the nature of the risk.”); Eastern Shore

                   Public Service Co. v. Corbett, 227 Md. 411, 427, 177 A.2d 701, 708–09 (Md. Ct. App. 1962)

                   (“We hold that the trial court's instructions to the jury in this case, involving low voltages which

                   are not ordinarily nor inherently perilous to life or grave bodily hurt, that the defendant owed to

                   the plaintiff the duty ‘of exercising the highest degree of care’ and ‘the very highest degree of

                   care practicable under all the circumstances' to prevent his injury constituted prejudicial error”),

                   adhered to, 180 A.2d 681 (Md. Ct. App.1962).

                             The doctrine of res ipsa loquitur also should not apply in this case where there is an

WOODS ROGERS PLC   obvious alternative reason why Appalachian’s conductor could have ended up on the metal roof
ATTORNEYS AT LAW




                   5
                    Nautilus has come forward with no evidence suggesting that insulated low-voltage conductors delivering
                   electricity to customers pose the same or similar hazards as high-voltage overhead distribution lines.

                   {2670863-1, 102967-00120-01}                           6
            Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 7 of 14 Pageid#: 555




                   of the building – the heat from the fire itself. See Easterling v. Walton, 208 Va. 214, 216–17

                   (1967) (explaining that res ipsa loquitur applies “where the means or instrumentality which

                   caused an injury is in the exclusive possession and control of the person charged with the

                   negligence, and such person has, or should have had, exclusive knowledge of the way this

                   instrumentality was used, and the injury would not ordinarily have occurred if those who have

                   the management and control had used proper care”) (emphasis added); Pepsi-Cola Bottling Co.

                   v. Yeatts, 207 Va. 534, 538 (1966) (doctrine of res ipsa loquitur “does not apply in the case of an

                   unexplained accident which may have been attributable to one of several causes, for some of

                   which the defendant is not responsible”).

                              Finally, for the reasons set forth below, even if the Court declines to dismiss this action

                   based on the plaintiff’s spoliation of evidence, it should at a minimum preclude the plaintiff from

                   invoking the doctrine of res ipsa loquitur because the spoliation has deprived Appalachian of the

                   ability to prove an alternative cause for the fire.

                                      C.          Nautilus Has No Evidence to Support Any Claim for Breach of
                                                  Contract.

                              Plaintiff’s Complaint includes a claim for breach of contract (Count II). That Count

                   claims that:

                                      Upon information and belief, Plaintiff’s subrogor entered into a
                                      contract, agreement or document of similar nature (hereinafter
                                      “Agreement”) with Defendants, for the provision of electric power
                                      and services at the Premises.6

                   Nautilus has not identified any contract directly between its insured and Appalachian. Rather, the

                   Tariff approved by the Virginia State Corporation Commission is the contract between

WOODS ROGERS PLC   Appalachian and its customers. Kroger Co. v. Appalachian Power Co., 244 Va. 560, 562 (1992).
ATTORNEYS AT LAW




                   6
                       Complaint, ¶ 30.

                   {2670863-1, 102967-00120-01}                          7
            Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 8 of 14 Pageid#: 556




                   Nautilus has not come forward with any evidence that Appalachian violated any provision of the

                   Tariff, or that any provision of the Tariff which defines Appalachian’s obligations has any

                   relevance to the issues in this case.

                            II.       ALTERNATIVELY, THE COURT SHOULD DISMISS THIS
                                      ACTION AS A SANCTION FOR NAUTILUS’ INTENTIONAL
                                      SPOLIATION OF EVIDENCE.

                            The Court’s inherent power to control the judicial process includes the power to dismiss

                   for spoliation of evidence. Silvestri v. General Motors Corp., 271 F.3d 583, 590 (4th Cir. 2001),

                   (citing Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991)). In considering sanctions for

                   spoliation the Court must consider: (1) whether the party with control over the evidence had an

                   obligation to preserve it when the evidence was destroyed; (2) whether the destruction was

                   accompanied by a “culpable state of mind;” and (3) whether the evidence destroyed was relevant

                   to the defense to the extent that a reasonable factfinder would conclude that the evidence would

                   have supported the defense. Thompson v. United States, 219 F.R.D. 93, 101 (D.Md. 2003). The

                   Court has discretion in determining what sanction is appropriate “both for the purpose of leveling

                   the evidentiary playing field and for the purpose of sanctioning the improper conduct.” Silvestri,

                   271 F.3d at 590 (quoting Vodusek v. Bayliner Marine Corp., 71 F.3d 148, 156 (4th Cir.1995)).

                            In a similar case involving the destruction of evidence from a fire scene, another Court in

                   the Fourth Circuit has explained that:

                                      The Silvestri Court stated that dismissal is warranted if either the
                                      spoliator's conduct was sufficiently egregious to amount to a
                                      forfeiture of the claim, or “the prejudice to the defendant is
                                      extraordinary, denying it the ability to adequately defend its case.”
                                      271 F.3d at 593; Erie Ins. Exch. v. Davenport Insulation, Inc., 659
                                      F.Supp.2d 701, 707 (D.Md.2009). The first prong requires the
WOODS ROGERS PLC                      court to find some degree of fault on behalf of the spoliator. Erie,
ATTORNEYS AT LAW
                                      659 F.Supp.2d at 703. Under the second prong, a defendant is
                                      prejudiced if as a result of the plaintiff's actions the defendant is



                   {2670863-1, 102967-00120-01}                         8
            Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 9 of 14 Pageid#: 557




                                      forced to rely on the observations and conclusions of the plaintiff's
                                      experts. Id.

                   State Farm Fire & Cas. Co. v. P.E.P.C.O., 2010 WL 4054315, at *2 (D. Md. Oct. 15, 2010).

                            As detailed in Appalachian’s brief in support of its motion to exclude Mr. Moore’s

                   testimony7, Mr. Moore says that after he completed his inspection of the fire scene on June 8,

                   2018, he had a conversation with Mr. Barry Vice of Nautilus and that he told Mr. Vice that

                   evidence at the fire scene needed to be preserved so that Appalachian could conduct an

                   inspection.8 Mr. Moore did not personally contact anyone from Appalachian, insisting that it was

                   not his responsibility to do so.9

                            Mr. Moore’s written report states that, “Per the instructions of Mr. Barry Vice and

                   pursuant to the findings of the scene examination, no evidence was retained during this

                   investigation.”10 Mr. Moore suggested that he believed that Nautilus would arrange a joint scene

                   inspection at a later date.11 Instead, in July 2018 – one month after Mr. Moore completed his

                   inspection – Mr. Vice instructed Mr. Moore to close his file.12

                            Around this same time, Nautilus told the building owner that he could go ahead and

                   demolish the building.13 His recollection is that this was done around August of 2018.14

                   (Notably, the building owner testified that Mr. Moore did not instruct him to preserve any

                   evidence and that no one from Nautilus asked him to preserve any evidence.15) Nautilus then

                   waited until the end of October 2018 to send a letter to Appalachian placing it on notice of a

                   7
                     ECF No. 36.
                   8
                     Moore Dep. at 59.
                   9
                     Moore Dep. at 59-60.
                   10
                      “Fire Origin & Cause Report” dated February 11, 2020, p. 5 (hereinafter “Moore Report at ___”), previously filed
                   as ECN No. 36-2.
                   11
WOODS ROGERS PLC
                      Moore Dep. at 59.
                   12
ATTORNEYS AT LAW      Moore Dep. at 92-93.
                   13
                      Litz Dep. at 23-30.
                   14
                      Id. Mr. Moore echoed that when he went to the scene with Mr. Daugherty in December 2018 it was clear to him
                   that the building had been razed “some significant time prior to December.” Moore Dep. at 61-62.
                   15
                      Litz Dep. at 27-30.

                   {2670863-1, 102967-00120-01}                             9
           Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 10 of 14 Pageid#: 558




                   potential claim.16 By the time Appalachian’s expert, Neil Daugherty, went to the fire scene on

                   December 19, 2018, the building had been razed so that Mr. Daugherty could not conduct his

                   own cause and origin investigation.17

                            Mr. Moore understood the importance of preserving the physical evidence. He claims he

                   told Nautilus that the fire scene needed to be preserved so that there could be a joint inspection.18

                   He claims he told the building owner to “leave everything as is. Don’t touch anything. Don’t go

                   in until [sic] heard back from Mr. Vice, his insurance company.”19 He claims that the reason he

                   did not collect any evidence at the scene (even as a sample for testing) was that he was awaiting

                   the joint examination with Appalachian’s expert.20 Nautilus plainly knew on June 8, 2018 –

                   when Mr. Moore spoke to Mr. Vice by telephone immediately after completing his inspection –

                   that it had a duty to preserve all potentially relevant physical evidence if it was going to pursue

                   subrogation against Appalachian. Silvestri, 271 F.3d at 591 (“The duty to preserve material

                   evidence arises not only during litigation but also extends to that period before the litigation

                   when a party reasonably should know that the evidence may be relevant to anticipated

                   litigation.”). According to Mr. Moore, Mr. Vice specifically instructed him not to collect any

                   physical evidence. Yet one month later, in July 2018, Mr. Vice instructed Mr. Moore to close his

                   file, and Nautilus then instructed Mr. Litz to proceed with demolition of the structure, which was

                   done in August 2018. No one made any effort to contact Appalachian or to put it on notice of a

                   potential claim until approximately two months later. Nautilus not only failed to preserve crucial

                   evidence, but according to the building owner Nautilus affirmatively authorized the destruction



WOODS ROGERS PLC
                   16
ATTORNEYS AT LAW      Exhibit 6 to Appalachian’s brief in support of its motion to exclude Mr. Moore’s testimony (ECF No. 36-6.)
                   17
                      Moore Report at p. 3; Moore Dep. at 54.
                   18
                      Moore Dep. at 54.
                   19
                      Moore Dep. at 49.
                   20
                      Moore Dep. at 68-69.

                   {2670863-1, 102967-00120-01}                            10
           Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 11 of 14 Pageid#: 559




                   of that evidence before making any effort at all to contact Appalachian. Nautilus bears full

                   responsibility for the razing of the fire scene and the loss of the evidence.

                            Appalachian’s expert, Mr. Daugherty, stated that the fact that the building had been razed

                   left him with insufficient information to form a scientifically valid opinion as to the cause of the

                   fire.21 His report details his inability to conduct an appropriate inspection and the reasons why he

                   could not make a cause determination.22 Appalachian lost the opportunity to examine the fire

                   scene, including the equipment in the building, as it existed immediately after the fire, as well as

                   the ability to conduct testing of items involved – or potentially involved – in causing the fire. It

                   lost the ability to inspect (and potentially to test) the electrical sub-panel to determine the nature

                   of the damage and whether the damage caused the fire or was in fact caused by the fire. It also

                   lost the ability to test the remains of the electrical conductor to determine – conclusively – that

                   the damage to it was melting from heat rather than damage from arcing as asserted by Mr. Moore

                   (with no documentation whatsoever). According to Mr. Daugherty, Mr. Moore’s photographs

                   and the documentation of his investigation are wholly inadequate and cannot substitute for

                   physical examination and testing. In short, Appalachian lost the opportunity to physically

                   examine and inspect the evidence that is the linchpin of Nautilus’ case, an inspection that Mr.

                   Daugherty believes likely would have shown that Mr. Moore’s theory is not consistent with the

                   physical evidence.23

                            Appalachian “do[es] not need to show both a culpable state of mind and prejudice.” State

                   Farm Fire & Cas. Co. v. P.E.P.C.O., 2010 WL 4054315, at *3 (citing Silvestri, 271 F.3d at 593).

                   Rather, for the Court to impose dismissal as a sanction it “must conclude either that the

WOODS ROGERS PLC
ATTORNEYS AT LAW
                   21
                      Exhibit 1, Supplemental Report of Neil P. Daugherty dated March 12, 2020, at p.2 (hereinafter “Daugherty
                   Report at ___”).
                   22
                      Daugherty Report at 4, 10-12.
                   23
                      Daugherty Report at 12-13.

                   {2670863-1, 102967-00120-01}                           11
           Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 12 of 14 Pageid#: 560




                   spoliator's conduct was so egregious as to amount to a forfeiture of the claim, or that the effect of

                   the spoliator's conduct was so prejudicial that it substantially denied [Appalachian] the ability to

                   defend the claim.” State Farm Fire & Cas. Co. v. P.E.P.C.O., 2010 WL 4054315, at *3.

                            Here, the evidence shows that Nautilus acted with full knowledge that it was permitting

                   potentially relevant evidence to be destroyed, and it did so prior to giving any notice to

                   Appalachian and with the knowledge that Appalachian would need to inspect the fire scene and

                   have access to the evidence. Nautilus was not entitled to ignore the fact that Appalachian might

                   entertain a different theory than Mr. Moore, and might focus on different evidence. Instructing

                   the building owner to go ahead and demolish the building under these circumstances evidences a

                   culpable state of mind and smacks of a deliberate attempt to prevent Appalachian from gathering

                   evidence to support a different causation theory or to conclusively disprove Mr. Moore’s theory.

                            “[A] defendant is prejudiced if as a result of the plaintiff's actions the defendant is forced

                   to rely on the observations and conclusions of the plaintiff's experts.” State Farm Fire & Cas.

                   Co. v. P.E.P.C.O., WL 4054315, at *2; see Silvestri, 271 F.3d at 594 (“[R]equir[ing] General

                   Motors to rely on the evidence collected by Silvestri's experts in lieu of what it could have

                   collected would result in irreparable prejudice”). This is particularly true here, since Mr. Moore

                   himself did not collect samples, preserve any evidence, or conduct any testing – even though he

                   recognized the need to do so – because he anticipated a joint inspection with Appalachian’s

                   expert. The investigative record he developed is wholly inadequate to permit Appalachian’s

                   expert to disprove Mr. Moore’s theories or to formulate his own opinion as to the cause of the

                   fire.

WOODS ROGERS PLC            Here, the sanction of dismissal is fully warranted, as there is no other way for the Court
ATTORNEYS AT LAW


                   to level the playing field. An adverse inference instruction, for example, would be inadequate



                   {2670863-1, 102967-00120-01}                       12
           Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 13 of 14 Pageid#: 561




                   because it would still leave Appalachian in the position of having to rely on an investigative

                   record developed by plaintiff’s expert, which is inadequate to permit Appalachian to advance any

                   alternative theory of what caused the fire. Erie Ins. Exch. v. Davenport Insulation, Inc., 659 F.

                   Supp. 2d 701, 708 (D. Md. 2009).24

                                                                     CONCLUSION

                            For all of the foregoing reasons, the Court should grant summary judgment to

                   Appalachian or, alternatively, it should dismiss all of plaintiff’s claims with prejudice as a

                   sanction for Nautilus’ intentional spoliation of evidence.

                                                                          Respectfully submitted,

                                                                          APPALACHIAN POWER COMPANY

                                                                                /s/ Mark D. Loftis
                                                                          By_______________________________________
                                                                                          Of Counsel
                   Mark D. Loftis (VSB No. 30285)
                   WOODS ROGERS PLC
                   P.O. Box 14125
                   10 South Jefferson Street, Suite 1400
                   Roanoke, Virginia 24038-4125
                   Telephone: (540) 983-7600
                   Facsimile: Main (540) 983-7711 Direct (540) 322-3749
                   loftis@woodsrogers.com

                        Counsel for Defendant




                   24
                     At a minimum, the Court should preclude Nautilus from attempting to rely on the doctrine of res ipsa loquitur – if
                   the Court believes that doctrine could conceivably be applicable on the facts of this case – in an effort to get past the
                   lack of any factual evidence suggesting negligence. Under Virginia law: “When the plaintiff has introduced
WOODS ROGERS PLC
                   sufficient evidence to require the application of the doctrine of res ipsa loquitur, then to escape liability the
ATTORNEYS AT LAW   defendant must present evidence to prove that the accident was not caused by its negligence.” Virginia Transit Co. v.
                   Durham, 190 Va. 979, 987 (1950). It would be wholly unfair to permit Nautilus to appeal to the doctrine of res ipsa
                   loquitur to save its case when it knowingly and intentionally deprived Appalachian of the evidence necessary in
                   order to carry its burden and escape liability. Appalachian submits that this would likewise result in summary
                   judgment in its favor.

                   {2670863-1, 102967-00120-01}                              13
           Case 7:19-cv-00380-MFU-RSB Document 38 Filed 10/21/20 Page 14 of 14 Pageid#: 562




                                                     CERTIFICATE OF SERVICE

                            I hereby certify that on this 21st day of October, 2020, a copy of the foregoing was filed

                   electronically with the Clerk of Court using the CM/ECF system, which will send notification of

                   such filing to all counsel of record.

                                                                 /s/ Mark D. Loftis
                                                           _____________________________________________




WOODS ROGERS PLC
ATTORNEYS AT LAW




                   {2670863-1, 102967-00120-01}                      14
